Citation Nr: 1816388	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  09-19 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES
 
1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder.
 
2.  What initial rating for is warranted for degenerative disc disease at L4-5, from July 3, 2006 through January 17, 2007?
 
3.  Entitlement to a rating in excess of 10 percent for degenerative disc disease at L4-5, from January 18, 2007 through April 26, 2009.  
 
3.  Entitlement to a rating in excess of 20 percent for degenerative disc disease at L4-5, since April 27, 2009.  
 
4.  Entitlement to a total rating due to unemployability caused by service-connected disabilities.  
 
 

REPRESENTATION
 
Appellant represented by:  California Department of Veterans Affairs
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
Harold A. Beach, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1965 to August 1968.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from  rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified at a personal hearing in March 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.
 
In December 2012 and December 2016 the Board remanded these claims for further development.  Following the requested development VA denied entitlement to an increased rating for posttraumatic stress disorder, and for the appellant's lumbar degenerative disc disease from July 3, 2006 through April 26, 2009.  VA raised the rating for lumbar degenerative disc disease to 20 percent, effective April 27, 2009.  The RO denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Thereafter, the case was returned to the Board for further appellate action.
 
FINDINGS OF FACT
 
1.  Since July 3, 2006, the Veteran's posttraumatic stress disorder has not been manifested occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  
 
2.  For the period from July 3, 2006 through January 17, 2007, degenerative disc disease at L4-5 was manifested by a combined range of thoracolumbar motion limited to 100 degrees, but not by forward flexion of the thoracolumbar spine limited to 30 degrees or less or by favorable ankylosis of the entire thoracolumbar spine
 
3.  For the period from January 18, 2007 through April 26, 2009, the Veteran's degenerative disc disease at L4-5, was not manifested by forward thoracolumbar flexion less than 61 degrees; or by a combined range of thoracolumbar motion less than 121 degrees; or by muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis

4.  Since April 27, 2009, the Veteran's degenerative disc disease at L4-5 has not been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or by favorable ankylosis of the entire thoracolumbar spine
 
5.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and work experience.  
 
 

CONCLUSIONS OF LAW
 
1.  The criteria for an initial rating in excess of 50 percent for posttraumatic stress disorder have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).
 
2.  For the period from July 3, 2006 through January 17, 2007, the criteria for an initial 20 percent rating, but no higher, for degenerative disc disease at L4-5 were met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2017).
 
3.  For the period from January 18, 2007 through April 26, 2009, the criteria for an initial rating in excess of 10 percent for degenerative disc disease at L4-5 were not met.  38 U.S.C. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242.
 
4.  Since April 27, 2009, the criteria for a rating in excess of 20 percent for degenerative disc disease at L4-5 have not been met.  38 U.S.C. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242.   
 
5.  The criteria for a total disability evaluation based on individual unemployability due to service connected disorders have been met.  38 U.S.C. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.341, 4.16.  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Generally, the claimant has a responsibility to present and support a claim for VA benefits.  38 U.S.C. § 5107.  VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
 
In this case, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims for increased ratings and compensation due to individual unemployability.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran an opportunity for a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims; and therefore, the Board will proceed to the merits of the appeal.  
 
Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C. § 1155, 38 C.F.R. Part 4 (2017).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
 
During the course of an appeal, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Similarly, when service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 
 

Posttraumatic stress disorder
 
Posttraumatic stress disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  
 
A 70 percent rating is warranted for posttraumatic stress disorder when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
 
Relevant to an evaluation of the level of impairment caused by posttraumatic stress disorder is the score on the global assessment of functioning scale.  That scale is found in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) and it reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Richard v. Brown, 9 Vet. App. 266 (1996).  The nomenclature in DSM-IV was specifically adopted by VA in the evaluation of mental disorders.  38 C.F.R. §§ 4.125, 4.130. 
 
A global assessment of functioning score between 51 and 60 indicated moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM IV at 32; Carpenter v. Brown, 240 (1995).  A global assessment of functioning score between 41 and 50 signified serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM IV at 32; Richard v. Brown, 9 Vet. App. 266 (1996)).  A global assessment of functioning score of 31 to 40 signified some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM IV at 32; Brambley v. Principi, 17 Vet. App. 20 (2003) (J. Steinburg concurring) (A global assessment of functioning score of 40 signifies considerably greater occupational impairment than a global assessment of functioning score of 50.)  
 
The global assessment of functioning score is not dispositive of the level of impairment caused by such illness.  Rather, it is considered in light of all of the evidence of record.  38C.F.R. § 4.126 (2017); Brambley.  
 
Effective March 19, 2015, VA revised that portion of its Schedule for Rating Disabilities dealing with mental disorders.  Such revisions apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014.  Because this case was certified to the Board prior to August 4, 2014, the revised regulations do not apply.  
 
In determining the appropriate disability evaluation to assign, the primary consideration is not only for the Veteran's symptoms, but how those symptoms impact the Veteran's occupational and social impairment.  The Veteran need not have all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list. Nevertheless, since all ratings in the general rating formula are associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 1112 (Fed. Cir. 2013).
 
Since service connection became effective July 3, 2006, the Veteran has been treated at Vet Center and VA medical facilities.  In January 2007, October 2008, and February 2017, he was examined by VA to determine the severity of his posttraumatic stress disorder.
 
During the VA examinations, the Veteran reported that he preferred to be alone and to care for his aging mother.  His emotional detachment and lack of interest in significant activities reportedly affected his ability to relate on an intimate level with others.  By keeping others at a distance, the Veteran had affected his marriages, social relationships, and family relationships.  It was noted that he had been divorced twice.  The appellant also reported having anxiety, chronic sleep impairment, an exaggerated startle response, hypervigilance, and disturbances of motivation and mood.  His sleep disturbance affected his energy level, and his exaggerated startle response and hypervigilance affected his ability to attend social gatherings.  Statements from a long-time friend and the Veteran's brother and sister support the finding that the claimant tended to isolate himself.  
 
During the VA and Vet Center treatment the Veteran consistently denied any suicidal or homicidal ideation.  During his January 2007 examination he acknowledged that he had had intermittent thoughts that he would be better off dead.  However, adamantly denied any intent to harm self due to his religious beliefs. Indeed, during his 2008 and 2017 VA examinations, there was no evidence of any history or plan to harm himself and he again denied any suicidal ideation.  
 
In addition, the treatment records and VA examination reports show that the Veteran does not practice obsessional rituals which interfere with his routine activities.  He does not use  intermittently illogical, obscure, or irrelevant speech.  There is no evidence of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  Likewise there is no evidence that posttraumatic stress disorder causes an impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or a neglect of personal appearance and hygiene.  Moreover, the medical records dated since 2012, show that the Veteran reported that he was doing pretty well and that posttraumatic stress disorder screens were, generally, negative.  
 
In 2007, the Veteran's Licensed Counseling Social Worker at the Vet Center assigned the Veteran a global assessment of functioning score of 40.  However, the preponderance of the evidence shows that the Veteran's global assessment of functioning score is between 50 and 55, generally consistent with moderate symptomatology.  Those scores are consistent with the February 2017 VA examiners opinion that the Veteran's posttraumatic stress disorder was productive of occupational and social impairment with reduced reliability and productivity.  
 
Taken together, the foregoing evidence preponderates against finding that the schedular criteria for a 70 percent rating for posttraumatic stress disorder have been met.  Accordingly, the initial 50 percent rating, which has been in effect since July 3, 2006, is confirmed and continued.  

The Low Back
 
Degenerative disc disease is rated as 10 percent disabling when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, when the combined range of thoracolumbar motion is greater than 120 degrees but not greater than 235 degrees; or, when muscle spasm, guarding, or localized tenderness does not result in an abnormal gait or abnormal spinal contour; or, when there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  
 
A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.
 
A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is accomplished to 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.
 
These rating criteria are controlling regardless whether there is or is not pain, regardless whether pain radiates, and regardless whether there is stiffness.  38 C.F.R. § 4.71a.
 
Any associated objective neurologic abnormalities, such lower extremity radiculopathy are rated separately under an appropriate Diagnostic Code.  General Rating Formula for Diseases and Injuries of the Spine, Note (1).  
 
Degenerative disc disease may also be rated as an intervertebral disc syndrome. Under that provision a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the previous 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the previous 12 months.  A 40 percent rating was warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 
 
An incapacitating episode is defined as a period of acute back signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.    38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  
 
The evidence shows that since service connection for degenerative disc disease was granted  effective July 3, 2006, the Veteran has been followed by VA.  In addition, he has undergone VA examinations in January 2007 and April 2017.  
 
For the period from July 3, 2006 through April 26, 2009, the Veteran's degenerative disc disease was manifested primarily by pain and limitation of motion.  For example, during VA physical therapy in August 2006,  the Veteran's low back was tender to palpation and he demonstrated moderate left paraspinal muscle tightness.  He also demonstrated a combined range of active low back motion of 105 degrees as manifested by flexion to 50 degrees, extension to 10 degrees, side bending to 15 degrees on the right and to 10 degrees on left, and rotation to 15 degrees left and to 5 degrees on the right.  His low back disability caused him to walk with an antalgic gait.  The appellant did not drive.  Lower extremity strength was normal bilaterally, sensation and coordination were grossly intact, and the combined range of lumbar spine motion was 105 degrees.  Based on these findings the Board finds that the appellant met or more nearly reflected the criteria for a 20 percent rating for his low back disorder.  Accordingly, the Board finds a reasonable basis for a 20 percent rating  effective July 3, 2006. 
 
During his January 18, 2007 VA examination, the Veteran's low back disability was manifested by pain but he demonstrated a greater range of motion.  His spine continued to be tender to palpation, but the claimant demonstrated a combined 165 degree range of low back motion manifested by flexion to 70 degrees; extension to 15 degrees; lateral bending to 20 degrees, bilaterally; and rotation to 20 degrees, bilaterally.  While all motion was limited by pain, there was no weakness, fatigability, incoordination, or lack of endurance with repetitive motion.  The Veteran reported no incapacitating episodes of back pain during the prior 12 months, and there was no evidence of physician prescribed bedrest.  Indeed, the Veteran's strength, reflexes and sensation were normal bilaterally, as was straight leg raising.  Such findings no longer met or more nearly approximated the schedular criteria for a 20 percent rating.  Accordingly, only a 10 percent rating was warranted, effective January 18, 2007.  
 
On April 27, 2009, the Veteran reported that he was in constant back pain and could not stand or sit for more than a few minutes at a time.  In addition, he reported that approximately twice a week he had incapacitating episodes which prevented him from getting out of bed.  The RO subsequently assigned a 20 percent evaluation, effective April 27, 2009.   The Board notes that there is no evidence that a physician prescribed bed rest to treat the back disorder.  
 
More recent evidence, such as VA treatment records, dated since 2012, and a January 2017 VA examination report show that the Veteran continues to be treated for low back pain with pain on motion and weight-bearing and tenderness to palpation.  He is able to flex the spine to 45 degrees.  Notably, repetitive motion causes the back to spasm which contributed to an abnormal spinal contour and abnormal gait.  The examiner stated that during flare-ups and over time, repetitive testing would be productive of pain, fatigue, weakness, and a lack of endurance but no additional loss of motion.  Despite the additional findings, there remains no evidence of ankylosis of the thoracolumbar spine, a limitation of forward flexion to 30 degrees or less, or any incapacitating episodes as defined by VA.  On balance, such findings do not meet or more nearly approximate the schedular criteria for a rating in excess of 20 percent since April 27, 2009.  Accordingly, the assigned 20 percent rating is confirmed and continued.  
 
Individual unemployability
 
To establish entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, there must be impairment so severe that it is impossible to follow a substantially gainful occupation due solely to the Veteran's service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.341, 4.16.  Consideration is given to the Veteran's level of education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 
 
When the Veteran's schedular rating is less than total, a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16.  
 
In this case, the Veteran has a combined rating of 80 percent due to the following service-connected disabilities:  posttraumatic stress disorder, evaluated as 50 percent disabling; degenerative disc disease at L4-5, evaluated as 20 percent disabling; left lower extremity radiculopathy, evaluated as 20 percent disabling; shrapnel wound scars of the groin, upper thighs, hips, pelvis, and left cheek, evaluated as 10 percent disabling; and right lower extremity radiculopathy, evaluated as 10 percent disabling.  As such he meets the percentage rating criteria of 38 C.F.R. § 4.16.  The question, then, is whether he is unemployable due, solely, to those disabilities.  The competent evidence of record suggests that he is.  
 
The Veteran has three years of college education and work experience as a convenience store clerk, maintenance helper for a power company, railroad brakeman, and a shoe salesman.  
 
Following the April 2017 VA examination, the examiner stated that the functional impact of the Veteran back disability and lower extremity radiculopathy would limit him to non-labor employment.  It was noted that the Veteran's radiculopathy was productive of mild to moderate pain, paresthesia/dysethesia, and numbness in both lower extremities.  The examiner noted that the Veteran would require a chance to sit or stand as needed while working and that because he required the use of a cane and should avoid stairs.  The examiner further noted that if the Veteran needed to use stairs, he should be given extra time.  The examiner stated that the Veteran was precluded from lifting over 10-15 pounds and that he should avoid bending from the standing position and avoid prolonged bending from the sitting position.  

When such limitations are combined with the finding that the Veteran's posttraumatic stress disorder is productive of reduced productivity and reliability, the Board finds that the Veteran is effectively precluded from securing or following a substantially gainful occupation.  There is an approximate balance of evidence which neither proves nor disproves the claim, and therefore reasonable doubt is resolved in favor of the Veteran.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").  Accordingly, entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is granted. 
 
 

ORDER
 
Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder is denied.
 
From July 3, 2006 through January 17, 2007, entitlement to an initial 20 percent rating for degenerative disc disease at L4-5 is granted, subject to the law and regulations governing the award of monetary benefits.  
 
For the period from January 18, 2007 through April 26, 2009, entitlement to an initial rating in excess of 10 percent for degenerative disc disease at L4-5 is denied.  
 
Since April 27, 2009, entitlement to a rating in excess of 20 percent for degenerative disc disease at L4-5 is denied.  
 
Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is granted subject to the law and regulations governing the award of monetary benefits.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


